Citation Nr: 1223581	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

3.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the right wrist.

4.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to September 2000, and February 2004 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision dated June 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO also reviewed and considered the evidence in the paperless claims file.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right and left knee patellofemoral syndrome has been manifested by complaints of pain, stiffness, tightness, locking, and instability; normal range of motion; and there are no objective findings of arthritis on X-ray or MRI.  Slight recurrent subluxation or lateral instability was not demonstrated in either knee.

2.  The medical evidence shows that the Veteran's bilateral carpal tunnel syndrome is manifested by complaints of bilateral hand pain, numbness, tingling, weak grip and locking of the fingers; and objective evidence of  diminished sensation to pinprick, vibration, light touch, and pain, in all fingers of both hands.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  The criteria for an initial compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3.  The criteria for an evaluation of 10 percent, but no higher, for service connected carpal tunnel syndrome of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, Diagnostic Code 8515 (2011). 

4.  The criteria for an evaluation of 10 percent, but no higher, for service connected carpal tunnel syndrome of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Right and Left Knee Patellofemoral Syndrome

The Veteran contends that she is entitled to compensable disability ratings for the service-connected right and left knee patellofemoral syndrome.  

Because these claims involve similarly-diagnosed disabilities to paired extremities and the application of similar laws and regulations, for the sake of economy, the Board will analyze them together. 

The Veteran's right and left knee disabilities have been rated under Diagnostic Code 5257, for instability of the knees.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).

Separate ratings may also be assigned for limitation of motion of the knee.  Limitation of flexion is rated under Diagnostic Codes 5260 (limitation of flexion).  A separate rating may also be assigned for limitation of extension under Diagnostic Code 5261 if the criteria for a compensable rating for both limitation of flexion and limitation of extension is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 0 percent disability rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a (2011).  Normal knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

In addition, a separate 10 percent rating may be awarded for the symptomatic removal of semilunar cartilage under Diagnostic code 5259; or a separate 20 percent rating may be awarded for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, to the extent that there is separate compensable symptomatology.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).

By a rating decision in June 2007, the RO granted service connection for bilateral knee patellofemoral syndrome and assigned separate initial noncompensable ratings, effective September 2006, the day after discharge from military service.  The Veteran appealed for higher ratings.  

In statements and at a personal hearing, the Veteran reported that her knees are painful and unstable, requiring knee braces.  Other symptoms included buckling, a burning sensation and feeling constant tightness in the right knee joint.  She stated that occasionally the knees give way and cause her to fall.  The Veteran asserts that her service-connected bilateral knee condition restricts her ability to climb stairs, or sit or stand for an extended period of time.  She also related difficulty getting in and out of a car.    

A VA treatment report in March 2007, noted chronic knee arthralgia without any significant joint instability.  The Veteran underwent a VA examination in April 2007 to evaluate her bilateral knee disability.  She reported onset of knee pain in 1998 after jumping out of a vehicle.  Treatment consisted of physical therapy, Motrin, and intermittent use of a brace.  There was no reported history of hospitalization, surgery, joint trauma, or arthritis.  The Veteran related functional limitations, although she was able to stand for an hour and walk 1/4 to one mile.  The Veteran also reported giving way, stiffness, and pain in the knees.  Flare-ups were reported as severe, and occurring every one to two months.  On examination, there was no deformity, crepitation, grinding, clicking, patellar abnormality, meniscus abnormality, instability, weakness, dislocation, subluxation, or effusion.  The knees were tender on examination.  No other knee abnormalities were shown.  Gait was normal.  Flexion of the right and left knee was 0 to 140 degrees with no objective evidence of pain.  There was no additional limitation of motion with repetitive movement.  X-rays revealed preserved joint spaces with no acute fractures or dislocation.  There were no constitutional symptoms of arthritis or incapacitating episodes.  The examiner diagnosed right and left knee patellofemoral syndrome. The examiner determined that the condition had no effect on the performance of daily activities or occupationally.

An April 2008 MRI of the right knee revealed no meniscal tear or other acute abnormality.  Mild patellar cartilage fissuring, and small popliteal cyst versus ganglion, were noted.  A MRI of the left knee showed no evidence of internal derangement in the left knee.  Prominent superficial veins suggestive of varicosities were also noted.  It was noted that the Veteran was being treated with NSAIDS and medication.  

On VA examination in September 2009, the Veteran complained of bilateral knee pain.  She reported stiffness and difficulty climbing stairs, although the pain had lessened after a steroid injection a year earlier.  On examination, there was no evidence of deformity, instability, weakness, incoordination, symptoms of inflammation, giving way, effusion, or flare-ups in pain.  There were no episodes of locking, crepitation, mass behind the knee, clicks or snaps, patellar abnormality, meniscus abnormalities, abnormal tendons, grinding, bursae, dislocation or sublaxation.  There were no constitutional symptoms of arthritis or inflammatory arthritis.  No other right or left knee abnormalities were shown.  The Veteran was able to stand for an hour and walk 1 to 3 miles.  Gait was normal and there was no evidence of weight bearing.  Flexion of the was 0 to 140 degrees, bilaterally, with no objective evidence of pain.  There was no additional limitation of motion with repetitive motion, or objective evidence of pain with repetitive movement.  X-rays of the right and left knee showed no fractures, significant degenerative changes, or joint effusion.  There was a small bone island in the proximal right tibia.  Soft tissues were unremarkable.  The examiner noted no significant changes from the prior study in March 2007.  The examiner diagnosed right and left knee patellofemoral syndrome.  The examiner determined that the condition had no effect on the performance of daily activities or occupationally.

Throughout the period on appeal, the Veteran's bilateral knee disability has been  characterized by complaints of pain, knee instability, giving way, buckling, a burning sensation, and feelings of tightness, which impair her ability to walk or sit for a prolonged period of time, climb stairs or get in and out of vehicles.  There were no objective findings of arthritis on X-ray or MRI.  There is objective evidence of tenderness in the knee joints, bilaterally.  

VA treatment records and the VA examination reports in March 2007 and September 2009, contain no objective findings of deformity, instability, weakness, incoordination, symptoms of inflammation, giving way, effusion, or flare-ups in pain.  There were no episodes of locking, crepitation, mass behind the knee, clicks or snaps, patellar abnormality, meniscus abnormalities, abnormal tendons, grinding, or bursae.  Throughout the period on appeal, there is no evidence of right or left knee subluxation or medial or lateral instability.  Additionally, there is no evidence of removal or dislocation of any knee cartilage.  Accordingly, in the absence of evidence of slight recurrent subluxation or lateral instability of the knee, or removal or dislocation of any knee cartilage, the Board finds that the assignment of compensable ratings for the right or left knee under Diagnostic Codes 5257, 5258, or 5259, are not warranted.  The evidence also does not show ankylosis, tibia or fibula impairment, or genu recurvatum that would warrant any increased rating.  38 C.F.R. § 4.71a (2011).

Regarding limitation of flexion, in March 2007 and September 2009, flexion of the right knee and left knee was to 140 degrees, and the examiners noted that range of motion of the knees was not additionally limited by pain or with repetitive movement.  The Board finds that the evidence does not more nearly approximate limitation of flexion to 60 degrees that is required for an increased 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings represent no significant loss of right or left knee flexion and therefore do not meet the criteria for compensable ratings for the right or left knee under Diagnostic Code 5260.

Regarding limitation of extension, the evidence of record shows that the Veteran had full extension of the right knee and left knee on VA examination in March 2007 and September 2009, and the examiner noted that range of motion the knees was not additionally limited by pain or with repetitive movement.  The Board finds that the evidence does not more nearly approximate limitation of extension to 10 degrees that is required for a 10 percent rating under Diagnostic Code 5261, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings represent no significant loss of right or left knee extension and therefore do not meet the criteria for compensable ratings for the right or left knee under Diagnostic Code 5261. 

Furthermore, there were no X-ray findings of arthritis and no noncompensable limitation of motion shown, so a compensable rating is not warranted for either knee disability pursuant to the criteria for rating arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

In sum, the evidence did not show a compensable limitation of motion, X-ray evidence of arthritis, or any meniscal involvement that would warrant a compensable rating for the right or left knee.  The evidence does not show slight recurrent lateral instability or subluxation.  The Board has also considered the provisions of 38 C.F.R. § 4.59, however in the absence of arthritis or limitation of motion, the Board finds that compensable ratings are not warranted.  

The Board has considered the Veteran's statements of difficulty climbing stairs, walking, standing, sitting, getting in and out of a car, and performing activities of daily living, as well as impaired occupational impairment, along with her report of constant knee pain, and instability that causes her to fall, which together result in a degree of impairment higher than the current disability ratings represent.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right and left knee disorders has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to the right and left knee patellofemoral syndrome is rated.  However, even considering the Veteran's credible testimony regarding the impact of her right and left knee disabilities on her activities of daily living and occupationally, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  The objective evidence does not show a compensable limitation of motion, X-ray evidence of arthritis, recurrent lateral instability or subluxation, meniscal involvement, or any other factor that would warrant separate compensable ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disabilities.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Accordingly, the objective evidence does not show that the Veteran met the criteria for compensable disability ratings for the right or left knee patellofemoral syndrome.  As such, the preponderance of the evidence is against the claims and the claims for initial compensable ratings are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Carpal Tunnel Syndrome

The Veteran contends that she is entitled to compensable disability ratings for the service-connected right and left carpal tunnel syndrome.  

The service medical records contained multiple complaints of bilateral hand pain, along with a diagnosis was carpal tunnel syndrome, status post-bilateral carpal tunnel release with residual weakness and intermittent pain with activity.  By a rating decision in June 2007, the RO granted service connection for bilateral carpal tunnel syndrome and assigned separate initial noncompensable ratings, effective September 2006, the day after discharge from military service.  The Veteran appealed for higher ratings.  

As with the claims for increased ratings for right and left knee patellofemoral syndrome, because the Veteran's claims for increased ratings for right and left carpal tunnel syndrome involve similarly-diagnosed disabilities to paired extremities and the application of similar laws and regulations, for the sake of economy, the Board will analyze them together.

The Veteran's carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which addresses the median nerve.  A 10 percent rating is appropriate for both the major and minor hand when there is mild incomplete paralysis of the median nerve.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2011). 

In statements and at hearing, the Veteran complained of pain, tingling, and numbness in the hands and wrist, along with inability to grip objects or open jars.  She also related inability to bend her thumbs and middle fingers.  

On VA examinations in March 2007, and April 2007, the Veteran reported onset of symptoms in March 2005.  Treatment consisted of physical therapy, and wrist splints, as well as release surgery in January 2006 for the right hand, and in March 2006 for the left hand.  The Veteran reported continued symptoms of numbness and weakness of the hands and wrists.  There were no flare-ups in pain.  On examination, the examiner noted impaired strength of the hands.  However, strength of the radial nerve and median nerve on wrist flexion was 5/5 (normal), bilaterally.  The radial nerve on wrist extension was 5/5, bilaterally.  The ulnar nerve on finger flexion and abduction was also 5/5, bilaterally.  There was no objective evidence of sensory loss.  Deep tendon reflexes were normal in the right and left upper extremities.  The diagnosis was bilateral carpal tunnel syndrome with previous release surgery.  

An April 2008 nerve conduction study revealed no abnormalities, with no evidence of neuropathy or carpal tunnel syndrome.  A VA December 2008 clinical treatment note recorded the Veteran's complaints of bilateral carpal tunnel symptoms that had worsened following surgery.  The clinician noted that the Veteran continued to report bilateral parasthesias of the wrists, along with  pain and weakness, despite normal testing results.  The clinician indicated that her symptoms did not fit a diagnosis and expressed the belief that the symptoms may be attributable to a psychiatric disorder.  The Veteran was being treated with NSAIDS, wrist splints and medication.  

A June 2009 VA neurological treatment note recorded a finding of normal bulk and size on motor examination.  She exhibited 5/5 strength in the deltoids, bilaterally, 5/5 in the biceps, 4+/5 thumb opposition and HI bilaterally.  There were no abnormal movements and sensation was normal to light touch, pin prick, vibration, and proprioception.  Coordination was intact, bilaterally.  Deep tendon reflexes were 2+ bilaterally.  

The Veteran underwent a VA examination in September 2009.  She complained of bilateral hand pain and numbness.  Reportedly, her fingers and thumb would occasionally lock up for approximately 15 minutes, 3 to 4 times a day.  Medication was somewhat effective for treating her symptoms.  The Veteran described the condition as progressively worse.  On examination, muscle function was grossly normal in both upper extremities.  Right and left hand sensation to vibration, light touch, and pain, was decreased in all fingers.  Reflexes were 2+ in the upper extremities, bilaterally.  There was no muscle atrophy.  There was no evidence of a nerve disorder affecting any joint function.  The diagnosis was bilateral carpal tunnel syndrome by history.  The examiner added that the Veteran's symptoms were not typical of carpal tunnel syndrome.   

In short, the aforementioned medical examination findings reveal little or no functional impairment of the left or right hand as a result of the service-connected carpal tunnel syndrome.  Nevertheless, the Board cannot ignore the Veteran's complaints of bilateral hand pain, tingling, locking of the fingers, and numbness, along with her reports of inability to grip objects or open jars.  Significantly, in this case the medical evidence also shows that the Veteran's carpal tunnel syndrome is manifested by diminished sensation to pinprick, vibration, light touch, and pain, in all fingers.  As noted in the Rating Schedule, wholly sensory impairment should be rated as mild or at most moderate impairment under the relevant code.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild impairment of the median nerve on either the minor or major side. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that her service-connected carpal tunnel syndrome of the right and left hand more nearly approximate than not the criteria of mild incomplete paralysis.  Accordingly, she is entitled to a rating of 10 percent under Diagnostic Code 8515, for carpal tunnel syndrome on the right and left sides.

A 20 percent rating is not warranted, because the neurologic examinations were otherwise normal. 

Therefore, the medical evidence more closely approximates the criteria for 10 percent ratings for bilateral carpal tunnel syndrome, with additional consideration of the bilateral factor under 38 C.F.R. § 4.26. 

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected patellofemoral syndrome affecting the right and left knees, and bilateral carpal tunnel syndrome, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Accordingly, as the Veteran's signs and symptoms were fully considered above in determining whether increased ratings are warranted, an exceptional disability picture is not shown.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for right knee patellofemoral syndrome is denied.

An initial compensable rating for left knee patellofemoral syndrome is denied.

Entitlement to an initial 10 percent rating for service connected carpal tunnel syndrome of the right wrist is granted. 

Entitlement to an initial 10 percent rating for service connected carpal tunnel syndrome of the left wrist is granted. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


